IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00351-CR

A.F. "BUDDY" SKEEN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-757-C2


                          MEMORANDUM OPINION


      Appellant, A.F. “Buddy” Skeen, appealed his conviction for the offense of

misapplication of fiduciary property. See TEX. PENAL CODE ANN. § 32.45 (West 2011).

On September 28, 2012, appellant filed a motion to dismiss the appeal, wherein he

stated that he “has reached an agreed resolution of other pending criminal matter and

as part of that agreed resolution, has voluntarily agreed to dismiss this appeal.” Both

appellant and his attorney signed the motion to dismiss.
        Appellant’s motion to dismiss is granted, and this appeal is hereby dismissed.

See TEX. R. APP. P. 42.2(a).




                                               AL SCOGGINS
                                               Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal Dismissed
Opinion delivered and filed October 11, 2012
Do not publish
[CR25]




Skeen v. State                                                                  Page 2